Citation Nr: 0702912	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether a timely substantive appeal was filed on the issue of 
whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 29, 1943, to 
November 4, 1943.  He died in June 1992.  The appellant is 
the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2001 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. By a decision issued and mailed on October 17, 2001, the 
RO denied the appellant's application to reopen the claim of 
service connection for the cause of the veteran's death, and 
the appellant submitted timely notice of disagreement with 
that denial in November 2001.

2. The RO issued and mailed a statement of the case 
addressing the claim on October 7, 2003.

3. The substantive appeal, VA Form 9, was received at the RO 
on October 28, 2004, more than 60 days after the RO mailed 
the statement of the case, that is, October 7, 2003, and 
beyond the one-year period from the date of mailing of the 
notification of the determination being appealed, that is, 
October 17, 2001. 


CONCLUSION OF LAW

The Board does not have jurisdiction to review the appeal of 
the appellant's application to reopen the claim of service 
connection for the cause of the veteran's death, as no timely 
substantive appeal has been filed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.302 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The timeliness of substantive appeal is a jurisdictional 
matter and is governed by the interpretation of law.  In such 
a case, the VCAA has no application.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  The appellant was properly 
notified of the jurisdictional problem and she was affording 
the procedural safeguards of notice and the opportunity to be 
heard on the question of timeliness. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a rating decision, dated in March 1993, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  After the appellant was notified of the 
adverse determination and of her appellate rights, she did 
not appeal the rating decision and the rating decision in 
March 1993 became final. 

In December 2000, the appellant submitted an application to 
reopen her claim of service connection for the cause of the 
veteran's death.  

On October 17, 2001, the RO mailed to the appellant 
notification that her application to reopen the claim of 
service connection for the veteran's cause of death was 
denied because she failed to submit new and material evidence 
to reopen the claim.  In November 2001, the appellant filed a 
notice of disagreement with the RO's decision.  On October 7, 
2003, the RO mailed to the appellant the statement of the 
case.  Thereafter the appellant filed a substantive appeal, 
VA Form 9, which was received at the RO on October 28, 2004.


Analysis 

The question before the Board is whether it has jurisdiction 
to consider the appellant's appeal of whether new and 
material evidence has been presented to reopen the claim of 
service connection for the cause of the veteran's death. 

The Board has jurisdiction of an appeal when there is a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

After an appellant receives the statement of the case, the 
appellant must file a formal appeal within sixty days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.300, 
20.302.

The Board determines questions as to timeliness. 38 U.S.C.A. 
§ 7105(d)(3). 

The record shows that the RO issued and mailed a statement of 
the case addressing the claim on October 7, 2003.  The 
substantive appeal, VA Form 9, was received at the RO on 
October 28, 2004, more than 60 days after the RO mailed the 
statement of the case on October 7, 2003, and beyond the one-
year period from the date of mailing of the notification of 
the determination being appealed on October 17, 2001. 

The record also shows that the appellant was advised of the 
necessity to file her appeal within one year from the date of 
notice of the initial rating decision, denying her claim, or 
60 days after the date of the statement of the case, and she 
was also advised of what was required to request an extension 
of the time period for filing a substantive appeal.  





The appellant is entitled to a presumption that the 
substantive appeal form was mailed five days (excluding 
Saturdays, Sundays and legal holidays) prior to the date of 
receipt by VA, in the absence of evidence of a postmark.  
Even with the benefit of the "mailbox rule," the appellant's 
substantive appeal cannot be presumed to have been mailed 
within 60 days from October 7, 2003, when the RO mailed the 
statement of the case, or within one year from the date of 
notice of the initial rating decision, denying her claim, on 
October 17, 2001.  

As the substantive appeal was not timely filed, and as a good 
cause motion for extending the time period was not filed, the 
Board does not have appellate jurisdiction to determine the 
merits of the appeal.  38 U.S.C.A. § 7105. 


ORDER

As a timely substantive appeal was not filed, the appeal on 
the application to reopen the claim of service connection for 
the cause of the veteran's death is dismissed.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


